MANDATE
THE STATE OF TEXAS

TO THE 79TH JUDICIAL DISTRICT COURT OF BROOKS COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on August 26, 2015, the cause upon appeal to
revise or reverse your judgment between

Perry Ellis Mayfield, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-14-00274-CR     and    Tr. Ct. No. 11-07-10728-CR

was determined, and therein our Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on November 23, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853